Title: John Adams to Abigail Adams, 13 February 1778
From: Adams, John
To: Adams, Abigail


     
      Dearest of Friends
      Uncle Quincys half after 11. O Clock Feby. 13. 1778
     
     I had not been 20 Minutes in this House before I had the Happiness to see Captn. Tucker, and a Midshipman, coming for me. We shall be soon on Board, and may God prosper our Voyage, in every Stage of it, as much as at the Beginning, and send to you, my dear Children and all my Friends, the choisest of Blessings—so Wishes and prays yours, with an Ardour, that neither Absence, nor any other Event can abate,
     
      John Adams
     
     
      Johnny sends his Duty to his Mamma and his Love to his sister and Brothers. He behaves like a Man.
     
    